Citation Nr: 0840270	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  02-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied an application 
to reopen a claim of entitlement to service connection for 
residuals of a head injury, as well as entitlement to service 
connection for a psychiatric disorder.

In February 2007, the Board denied the claims.  The veteran 
appealed.  In July 2008, the United States Court of Appeals 
for Veterans Claims granted a joint motion to remand the 
matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the joint motion found that VA must attempt to 
secure the appellant's personnel records.  Further, the joint 
motion concluded that if the Board finds the appellant's 
statements to be credible, it should order a VA examination 
to determine the etiology of any psychiatric examination.  

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The AMC should contact the National 
Personnel Records Center and request 
copies of all available service personnel 
records.  If the AMC cannot locate such 
records, the AMC must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond. 

2.  The AMC should review the veteran's 
personnel records following their 
receipt.  If and only if they reveal 
evidence of in-service behavioral 
changes, deteriorating performance, or 
similar evidence, the AMC should schedule 
the appellant for a VA psychiatric 
examination.  The veteran's claims 
folders must be provided to the examiner 
prior to the examination.  Following the 
examination the psychiatrist must opine 
whether it is at least as likely as not, 
that is, is there a 50/50 chance, that an 
acquired psychiatric disorder began 
during the appellant's active duty 
service between August 1967 and August 
1969.  A complete rationale must 
accompany any opinion provided.

3.  The AMC is to notify the appellant 
that it is his responsibility to report 
for any ordered examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for an ordered VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

